NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(U.S. Subscribers)

TO:

COLORADO GOLDFIELDS INC. (the “Company”)

10920 W. Alameda Avenue, Suite 207

Lakewood, Colorado, USA

80226

Purchase of Units

1.

SUBSCRIPTION

1.1           The undersigned (the “Subscriber”) hereby irrevocably subscribes
for and agrees to purchase ________________ units (the “Units”) at a price of
$0.75 per Unit (such subscription and agreement to purchase being the
“Subscription”), for an aggregate purchase price of $________________ (the
"Subscription Proceeds"), which is tendered herewith, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein.

1.2          Each Unit will consist of one common share in the capital of the
Company (each, a “Share”) and one common share purchase warrant (each, a
“Warrant”) subject to adjustment. Each Warrant shall be non-transferable. Each
whole Warrant shall entitle the holder thereof to purchase one share of common
stock in the capital of the Company (each, a “Warrant Share”), as presently
constituted, for a period of two years commencing from the Closing (as defined
hereafter), at a price per Warrant Share of $1.00. Certificates representing the
Warrants will be in the form attached as Exhibit A. The Shares, Warrants and
Warrant Shares are referred to as the “Securities”.

1.3           The Company hereby irrevocably agrees to sell, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, to the Subscriber the Units. Subject to the terms hereof, the
Subscription will be effective upon its acceptance by the Company.

1.4           Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.

1.5           The Subscriber acknowledges that the offering of Units
contemplated hereby is part of a private placement of Units having an aggregate
subscription level of up to $3,000,000.

2.

PAYMENT

2.1           The Subscription Proceeds must accompany this Subscription and
shall be wired directly to the Company in accordance with the wire instructions
to be provided by the Company to the Subscriber.

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

2.2           The Subscriber acknowledges and agrees that this Subscription
Agreement, the Subscription Proceeds and any other documents delivered in
connection herewith may be held by the Company's lawyers on behalf of the
Company. In the event that this Subscription Agreement is not accepted by the
Company for whatever reason at its sole discretion within 30 days of the
delivery of an executed Subscription Agreement by the Subscriber, this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement.

2.3           Where the Subscription Proceeds are paid to the Company, the
Company is entitled to treat such Subscription Proceeds as an interest free loan
to the Company until such time as the Subscription is accepted and the
certificates representing the Shares and Warrants have been issued to the
Subscriber.

3.

DOCUMENTS REQUIRED FROM SUBSCRIBER

3.1           The Subscriber must complete, sign and return to the Company:

 

(a)

two (2) executed copies of this Subscription Agreement;

 

(b)

an accredited investor questionnaire in the form attached as Exhibit B (the
“Questionnaire”); and

 

(c)

if the Subscriber is investing less than CDN$150,000, a National Instrument
45-106 (“NI 45-106”) Questionnaire in the form attached as Exhibit C (the “CDN
Questionnaire”).

3.2           The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities, the OTC
Bulletin Board, stock exchanges and applicable law.

4.

CLOSING

4.1          Closing of the offering of the Units (the “Closing”) shall occur on
or before September 30, 2007, or on such other date as may be determined by the
Company (the “Closing Date”). The Company may, at its discretion, elect to close
the Offering in one or more closings, in which event the Company may agree with
one or more subscribers (including the Subscriber hereunder) to complete
delivery of the Shares and the Warrants to such subscriber(s) against payment
therefor at any time on or prior to the Closing Date.

5.

ACKNOWLEDGEMENTS OF SUBSCRIBER

5.1           The Subscriber acknowledges and agrees that:

 

(a)

none of the Securities have been registered under the 1933 Act, or under any
state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons (as defined herein), except in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state and provincial
securities laws;

 

(b)

except as provided herein, the Company has not undertaken, and will have no
obligation, to register any of the Securities under the 1933 Act or any other
securities legislation;

 

(c)

the Subscriber has received and carefully read this Subscription Agreement;

 

(d)

by completing the Questionnaire and the CDN Questionnaire, the Subscriber is
representing and warranting that the Subscriber is an “Accredited Investor”, as
the term is defined in Regulation D of the United States Securities Act of 1933
and NI 45-106, respectively;

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

(e)

the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based entirely upon a review of any public information which
has been filed by the Company with the Securities and Exchange Commission (the
“SEC”) in compliance, or intended compliance, with applicable securities
legislation (collectively, the “Public Record”);

 

(f)

there are risks associated with an investment in the Securities, as more fully
described in certain information forming part of the Public Record;

 

(g)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
sale of the Securities hereunder, and to obtain additional information, to the
extent possessed or obtainable by the Company without unreasonable effort or
expense;

 

(h)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Securities
hereunder have been made available for inspection by the Subscriber, the
Subscriber's attorney and/or advisor(s);

 

(i)

all of the information which the Subscriber has provided to the Company is
correct and complete as of the date the Subscription Agreement is signed, and if
there should be any change in such information prior to this Subscription
Agreement being executed by the Company, the Subscriber will immediately provide
the Company with such information;

 

(j)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement, the Questionnaire and the CDN Questionnaire, if applicable, and the
Subscriber will hold harmless the Company from any loss or damage it or they may
suffer as a result of the Subscriber's failure to correctly complete this
Subscription Agreement, the Questionnaire or the CDN Questionnaire, if
applicable;

 

(k)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein, the Questionnaire and the CDN
Questionniare, if applicable, or in any document furnished by the Subscriber to
the Company in connection herewith being untrue in any material respect or any
breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;

 

(l)

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 

(m)

the Subscriber has been advised to consult the Subscriber's own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(ii)

applicable resale restrictions;

 

(n)

in addition to resale restrictions imposed under U.S. securities laws, there may
be additional restrictions on the Subscriber's ability to resell the Securities
under applicable provincial securities legislation and National Instrument
45-102 (“NI 45-102”);

 

(o)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board;

 

(p)

the resale of any of the Securities in Canada is restricted except pursuant to
an exemption from applicable provincial securities legislation;

 

(q)

the Company has advised the Subscriber (if resident in Canada) that the Company
is relying on an exemption from the requirements to provide the Subscriber with
a prospectus to sell the Securities and, as a consequence of acquiring the
Securities pursuant to such exemption certain protections, rights and remedies
provided by applicable provincial securities legislation including statutory
rights of rescission or damages, will not be available to the Subscriber;

 

(r)

no documents in connection with this offering have been reviewed by the SEC or
any state securities administrators;

 

(s)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities or has reviewed
any documents in connection with the sale of the Securities hereunder;

 

(t)

the Company will refuse to register the transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable state securities laws;

 

(u)

there is no government or other insurance covering any of the Securities; and

 

(v)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any Subscription for any reason
whatsoever.

6.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

6.1           The Subscriber hereby represents and warrants to and covenants
with the Company (which representations, warranties and covenants shall survive
the Closing) that:

 

(a)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time, and can afford
the complete loss of such investment;

 

(b)

if applicable, all information contained in the Questionnaire and the CDN
Questionnaire is complete and accurate and may be relied upon by the Company,
and the Subscriber will notify the Company immediately of any material change in
any such information occurring prior to the closing of the purchase of the
Securities;

 

(c)

the Subscriber is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and

 



 


--------------------------------------------------------------------------------



 

- 5 -

 

 

no other person has a direct or indirect beneficial interest is such Securities,
and the Subscriber has not subdivided his interest in the Securities with any
other person;

 

(d)

the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Securities; and (iii) has
the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;

 

(e)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

 

(f)

the Subscriber has received and carefully read this Subscription Agreement;

 

(g)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Subscriber's decision to invest in the
Securities and the Company;

 

(h)

the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company and the Subscriber is providing
evidence of such knowledge and experience in these matters through the
information requested in the Questionnaire and the CDN Questionnaire, as
applicable;

 

(i)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, the Questionnaire and the CDN
Questionnaire, as applicable, and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, it
shall promptly notify the Company;

 

(j)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 

(k)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber or of any agreement, written or oral, to which the Subscriber
may be a party or by which the Subscriber is or may be bound;

 

(l)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 

(m)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

 

(n)

the Subscriber understands and agrees that none of the Securities have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act;

 



 


--------------------------------------------------------------------------------



 

- 6 -

 

 

 

(o)

the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 

(p)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 

(q)

no person has made to the Subscriber any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Securities;

 

(ii)

that any person will refund the purchase price of any of the Securities;

 

(iii)

as to the future price or value of any of the Securities; or

 

(iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of the Company on the OTC Bulletin Board.

6.2           In this Subscription Agreement, the term “U.S. Person” shall have
the meaning ascribed thereto in Regulation S.

7.

REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE COMPANY

7.1           The Subscriber acknowledges that the representations and
warranties contained herein, in the Questionnaire and the CDN Questionnaire, as
applicable, are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber's eligibility to purchase the Securities under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to purchase the Securities under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Securities on the
Closing Date, it will be representing and warranting that the representations
and warranties contained herein, in the Questionnaire and the CDN Questionnaire,
if applicable, are true and correct as at the Closing Date with the same force
and effect as if they had been made by the Subscriber on the Closing Date and
that they will survive the purchase by the Subscriber of Securities and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Securities.

8.

REGISTRATION RIGHTS

8.1           The Company and the Subscriber acknowledge and agree that the
Securities issued pursuant to this Subscription Agreement will have registration
rights as set forth in Exhibit D attached hereto.

9.

RESALE RESTRICTIONS

9.1           The Subscriber acknowledges that any resale of the Securities will
be subject to resale restrictions contained in the securities legislation
applicable to each Subscriber or proposed transferee. The Subscriber
acknowledges that the Securities have not been registered under the 1933 Act of
the securities laws of any state of the United States and that the Company does
not intend to register same under the 1933 Act, or the securities laws of any
such state and has no obligation to do so. The Securities may not be offered or
sold in the United States unless

 



 


--------------------------------------------------------------------------------



 

- 7 -

 

 

registered in accordance with federal securities laws and all applicable state
and provincial securities laws or exemptions from such registration requirements
are available.

10.

BRITISH COLUMBIA RESALE RESTRICTION

10.1         The Subscriber acknowledges that the Securities are subject to
resale restrictions in British Columbia and may not be traded in British
Columbia except as permitted by the Securities Act (British Columbia) (the “BC
Act”) and the rules made thereunder.

10.2         Pursuant to NI 45-102, as adopted by the British Columbia
Securities Commission, a subsequent trade in the Securities will be a
distribution subject to the prospectus and registration requirements of
applicable provincial securities legislation (including the BC Act) unless
certain conditions are met, which conditions include a hold period (the
“Canadian Hold Period”) that shall have elapsed from the date on which the
Securities were issued to the Subscriber and, during the currency of the
Canadian Hold Period, any certificate representing the Securities are to be
imprinted with a restrictive legend (the “Canadian Legend”).

10.3        By executing and delivering this Subscription, the Subscriber will
have directed the Company not to include the Canadian Legend on any certificates
representing the Securities to be issued to the Subscriber.

10.4         As a consequence, the Subscriber will not be able to rely on the
resale provisions of NI 45-102, and any subsequent trade in any of the
Securities during or after the Canadian Hold Period will be a distribution
subject to the prospectus and registration requirements of Canadian securities
legislation, to the extent that the trade is at that time subject to any such
provincial securities legislation.

11.

ACKNOWLEDGEMENT AND WAIVER

11.1         The Subscriber has acknowledged that the decision to purchase the
Securities was solely made on the basis of publicly available information
contained in the Public Record. The Subscriber hereby waives, to the fullest
extent permitted by law, any rights of withdrawal, rescission or compensation
for damages to which the Subscriber might be entitled in connection with the
distribution of any of the Securities.

12.

LEGENDING AND REGISTRATION OF SUBJECT SECURITIES

12.1         The Subscriber hereby acknowledges that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

NONE OF THE SECURITIES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.

12.2         The Subscriber hereby acknowledges and agrees to the Company making
a notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

 



 


--------------------------------------------------------------------------------



 

- 8 -

 

 

13.

COLLECTION OF PERSONAL INFORMATION

13.1       The Subscriber acknowledges and consents to the fact that the Company
is collecting the Subscriber’s personal information for the purpose of
fulfilling this Subscription Agreement and completing the Offering. The
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company's registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including legal counsel, and may be included
in record books in connection with the Offering. By executing this Subscription
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice. Notwithstanding that
the Subscriber may be purchasing Securities as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.

14.

COSTS

14.1         The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Securities
shall be borne by the Subscriber.

15.

GOVERNING LAW

15.1         This Subscription Agreement is governed by the laws of the Province
of British Columbia and the federal laws applicable therein. The Subscriber, in
its personal or corporate capacity and, if applicable, on behalf of each
beneficial purchaser for whom it is acting, irrevocably attorns to the
jurisdiction of the Province of British Columbia.

16.

SURVIVAL

16.1         This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

17.

ASSIGNMENT

17.1           This Subscription Agreement is not transferable or assignable.

18.

EXECUTION

18.1         The Company shall be entitled to rely on delivery by facsimile
machine of an executed copy of this Subscription Agreement and acceptance by the
Company of such facsimile copy shall be equally effective to create a valid and
binding agreement between the Subscriber and the Company in accordance with the
terms hereof.

19.

SEVERABILITY

19.1         The invalidity or unenforceability of any particular provision of
this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.

20.

ENTIRE AGREEMENT

20.1        Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for
herein, this Subscription Agreement contains the entire agreement between

 



 


--------------------------------------------------------------------------------



 

- 9 -

 

 

the parties with respect to the sale of the Securities and there are no other
terms, conditions, representations or warranties, whether expressed, implied,
oral or written, by statute or common law, by the Company or by anyone else.

21.

NOTICES

21.1         All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Subscriber shall be directed
to the address on page 10 of this Subscription Agreement and notices to the
Company shall be directed to the address on page 1 of this Subscription
Agreement.

22.

COUNTERPARTS

22.1         This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

DELIVERY AND REGISTRATION INSTRUCTIONS

1.

Delivery - please deliver the Share certificates to:

 

_____________________________________________________________________________________

 

_____________________________________________________________________________________

2.

Registration - registration of the certificates which are to be delivered at
closing should be made as follows:

_____________________________________________________________________________________

(name)

_____________________________________________________________________________________

(address)

 

 



 


--------------------------------------------------------------------------------



 

- 10 -

 

 

The undersigned hereby acknowledges that he or she will deliver to the Company
all such additional completed forms in respect of the Subscriber’s purchase of
the Securities as may be required for filing with the appropriate securities
commissions and regulatory authorities.

___________________________________________

(Name of Subscriber – Please type or print)

___________________________________________

(Signature and, if applicable, Office)

___________________________________________

(Address of Subscriber)

___________________________________________

(City, State or Province, Postal Code of Subscriber)

United States of America                                        

(Country of Subscriber)

 


--------------------------------------------------------------------------------



 

- 11 -

 

 



 

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Securities is
hereby accepted by COLORADO GOLDFIELDS INC.

DATED at ________________________, the ______ day of ______________, 2007.

COLORADO GOLDFIELDS INC.

 

 

Per:

_________________________________

 

Authorized Signatory

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

FORM OF WARRANT

NONE OF THE SECURITIES, NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE, HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.

Warrant No. ___________

 

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID

AT _____________ (______________ TIME) ON ____________________, ________.

SHARE PURCHASE WARRANTS TO PURCHASE COMMON SHARES OF

COLORADO GOLDFIELDS INC.

THIS IS TO CERTIFY THAT _____________________, (the "Holder") of
________________, has the right to purchase, upon and subject to the terms and
conditions hereinafter referred to, up to _______________ fully paid and
non-assessable common shares (the "Shares") in the capital of Colorado
Goldfields Inc. (hereinafter called the "Company") on or before _______ p.m.
(__________ time) on ____________________, ________ (the "Expiry Date") at a
price per Share of US$1.00 (the "Exercise Price") on the terms and conditions
attached hereto as Appendix A (the "Terms and Conditions").

 

1.

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE SHARE. THIS
CERTIFICATE REPRESENTS __________________ WARRANTS.

 

2.

These Warrants are issued subject to the Terms and Conditions, and the Warrant
Holder may exercise the right to purchase Shares only in accordance with those
Terms and Conditions.

 

3.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder hereof or any other person to subscribe for or purchase any
Shares at any time subsequent to the Expiry Date, and from and after such time,
this Warrant and all rights hereunder will be void and of no value.

IN WITNESS WHEREOF the Company has executed this Warrant Certificate this
________ day of ______________, 2007.

COLORADO GOLDFIELDS INC.

 

 

Per:

____________________________

 

Authorized Signatory

 

 



 


--------------------------------------------------------------------------------



 

 

APPENDIX A

 

TERMS AND CONDITIONS dated _________________, 2007, attached to the Warrants
issued by Colorado Goldfields Inc.

1.

INTERPRETATION

1.1

Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

 

(a)

"Company" means Colorado Goldfields Inc. until a successor corporation will have
become such as a result of consolidation, amalgamation or merger with or into
any other corporation or corporations, or as a result of the conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter "Company" will
mean such successor corporation;

 

(b)

"Company's Auditors" means an independent firm of accountants duly appointed as
auditors of the Company;

 

(c)

"Director" means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a Board, or whenever duly empowered, action by an executive committee
of the Board;

 

(d)

"herein", "hereby" and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
"Article" and "Section," followed by a number refer to the specified Article or
Section of these Terms and Conditions;

 

(e)

"person" means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

 

(f)

"shares" means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of the shares;

 

(g)

"Warrant Holders" or "Holders" means the holders of the Warrants; and

 

(h)

"Warrants" means the warrants of the Company issued and presently authorized and
for the time being outstanding.

1.2

Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3

Interpretation not affected by Headings

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

1.4

Applicable Law

The Warrant and the terms hereof are governed by the laws of the Province of
British Columbia. The Holder, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the Province of British
Columbia.

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

2.

ISSUE OF WARRANTS

2.1

Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

2.2

Warrants to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3

Issue in substitution for Lost Warrants

 

(a)

In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company, at
its discretion, may issue and deliver a new Warrant of like date and tenor as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

 

(b)

The applicant for the issue of a new Warrant pursuant hereto will bear the cost
of the issue thereof and in case of loss, destruction or theft furnish to the
Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its discretion, and will pay the
reasonable charges of the Company in connection therewith.

2.4

Warrant Holder Not a Shareholder

The holding of a Warrant will not constitute the Holder thereof as a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.

3.

NOTICE

3.1

Notice to Warrant Holders

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder's Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

3.2

Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

electronic communication, on successful transmission, or, if delivered, on
delivery; but if at the time or mailing or between the time of mailing and the
third business day thereafter there is a strike, lockout, or other labour
disturbance affecting postal service, then the notice will not be effectively
given until actually delivered:

Colorado Goldfields Inc.

10920 W. Alameda Avenue, Suite 207

Lakewood, Colorado, USA

80226

Attention: President

Fax No. (303) 569-0156

with a copy, which shall not constitute notice, to:

Clark Wilson LLP

Barristers and Solicitors

800 – 885 West Georgia Street

Vancouver, British Columbia

Canada V6C 3H1

 

Attention: Virgil Z. Hlus

Fax: (604) 687-6314

4.

EXERCISE OF WARRANTS

4.1

Method of Exercise of Warrants

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to the Company for the purchase price applicable at
the time of surrender in respect of the shares subscribed for in lawful money of
the United States of America, to the Company at the address set forth in, or
from time to time specified by the Company pursuant to, Section 3.2.

4.2

Effect of Exercise of Warrants

 

(a)

Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

 

(b)

Within ten business days after surrender and payment as aforesaid, the Company
will forthwith cause to be delivered to the person or persons in whose name or
names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

4.3

Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

4.4

Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

4.5

Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

4.6

Time of Essence

Time will be of the essence hereof.

4.7

Subscription Price

Each Warrant is exercisable at a price per share (the "Exercise Price") of
US$1.00. One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.

4.8

Adjustment of Exercise Price

 

(a)

The Exercise Price and the number of shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

 

(i)

If and whenever the shares at any time outstanding are subdivided into a greater
or consolidated into a lesser number of shares the Exercise Price will be
decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be.

 

(ii)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in the case of the consolidation, merger or amalgamation of
the Company with or into any other Company (hereinafter collectively referred to
as a "Reorganization"), each Warrant will after such Reorganization confer the
right to purchase the number of shares or other securities of the Company (or of
the Company's resulting from such Reorganization) which the Warrant Holder would
have been entitled to upon Reorganization if the Warrant Holder had been a
shareholder at the time of such Reorganization.

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 4.8(a)(ii).

 

(b)

The adjustments provided for in this Section 4.8 are cumulative and will become
effective immediately after the record date or, if no record date is fixed, the
effective date of the event which results in such adjustments.

 



 


--------------------------------------------------------------------------------



 

- 5 -

 

 

 

4.9

Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company's Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.

5.

WAIVER OF CERTAIN RIGHTS

5.1

Immunity of Shareholders, etc.

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

6.

MODIFICATION OF TERMS, ETC.

6.1

Modification of Terms and Conditions for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

6.2

Warrants Not Transferable

The Warrant and all rights attached to it are not transferable.

DATED as of the date first above written in these Terms and Conditions.

COLORADO GOLDFIELDS INC.

 

 

Per:    _____________________________

Authorized Signatory

 

 



 


--------------------------------------------------------------------------------



 

 

FORM OF SUBSCRIPTION

TO:

Colorado Goldfields Inc.

10920 W. Alameda Avenue, Suite 207

Lakewood, Colorado, USA

80226

The undersigned Holder of the within Warrants hereby subscribes for ____________
common shares (the "Shares") of Colorado Goldfields Inc. (the "Company")
pursuant to the within Warrants at US$1.00 per Share on the terms specified in
the said Warrants. This subscription is accompanied by a certified cheque or
bank draft payable to or to the order of the Company for the whole amount of the
purchase price of the Shares.

The undersigned represents that, at the time of the exercise of these Warrants,
all of the representations and warranties contained in Section 6 of the
Subscription Agreement between the Company and the undersigned pursuant to which
these Warrants were issued are true and accurate.

The undersigned hereby directs that the Shares be registered as follows:


NAME(S) IN FULL

 

ADDRESS(ES)

 

NUMBER OF SHARES

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this __________ day of __________________, _______.

In the presence of:

 

__________________________________________

__________________________________________

Signature of Witness

Signature of Warrant Holder

Please print below your name and address in full.

Name (Mr./Mrs./Miss)

_________________________________________________________

Address

_________________________________________________________

 

_________________________________________________________

 

INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever. If there is more than one subscriber, all must sign. In the
case of persons signing by agent or attorney or by personal representative(s),
the authority of such agent, attorney or representative(s) to sign must be
proven to the satisfaction of the Company. If the Warrant certificate and the
form of subscription are being forwarded by mail, registered mail must be
employed.

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Shares of COLORADO
GOLDFIELDS INC. (the “Company”). The purpose of this Questionnaire is to assure
the Company that each Subscriber will meet the standards imposed by the 1933 Act
and the appropriate exemptions of applicable state securities laws. The Company
will rely on the information contained in this Questionnaire for the purposes of
such determination. The Shares will not be registered under the 1933 Act in
reliance upon the exemption from registration afforded by Section 3(b) and/or
Section 4(2) and Regulation D of the 1933 Act. This Questionnaire is not an
offer of the Shares or any other securities of the Company in any state other
than those specifically authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Shares hereunder.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies.)


_______

Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.

_______

Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000.

_______

Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

_______

Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

 

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

 

_______

Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

_______

Category 6

A director or executive officer of the Company.

_______

Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.

_______

Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

_____________________________________________________________________________________________

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___ day of _______________, 2007.

If a Corporation, Partnership or Other Entity:

 

If an Individual:

_____________________________________
Print of Type Name of Entity

_____________________________________

Signature of Authorized Signatory

_____________________________________

Type of Entity

____________________________________

Signature

____________________________________

Print or Type Name

____________________________________

Social Security/Tax I.D. No.

 

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

NATIONAL INSTRUMENT 45-106 QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 ("NI 45-106"). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

 

1.

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and the Subscriber is able to bear the
economic risk of loss arising from such transactions;

 

2.

the Subscriber is (tick one or more of the following boxes):

(A)

a director, executive officer, employee or control person of the Company or an
affiliate of the Company

[ ]

(B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

[ ]

(C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

[ ]

(D)

a close personal friend of a director, executive officer, founder or control
person of the Company

[ ]

(E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

[ ]

(F)

an accredited investor

[ ]

(G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

[ ]

(H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

[ ]

 

3.

if the Subscriber has checked box B, C, D, E, G or H in Section 2 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

_______________________________________________________________________________

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or

 



 


--------------------------------------------------------------------------------



- 2 -

 

beneficiaries which qualify you as box G or H and provide the names of those
individuals. Please attach a separate page if necessary).

 

4.

if the Subscriber is resident in Ontario, the Subscriber is (tick one or more of
the following boxes only if the Subscriber is resident in Ontario):

(A)

a founder of the Company

[ ]

(B)

an affiliate of a founder of the Company

[ ]

(C)

a spouse, parent, brother, sister, grandparent or child of a director, executive
officer or founder of the Company

[ ]

(D)

a person that is a control person of the Company

[ ]

(E)

an accredited investor

[ ]

 

5.

if the Subscriber has checked box A, B, C or D in Section 4 above, the director,
executive officer, founder or control person of the Company with whom the
undersigned has the relationship is:

_______________________________________________________________________________

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder, affiliate and control person which you have the
above-mentioned relationship with.)

 

6.

if the Subscriber has ticked box F in Section 2 or box E in Section 4 above, the
Subscriber satisfies one or more of the categories of "accredited investor" (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):

o

(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

o

(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

o

(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

o

(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

o

(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

o

(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;

o

(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l'ile de
Montreal or an intermunicipal management board in Québec;

 

 



 


--------------------------------------------------------------------------------



- 3 -

 

 

 

o

(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;

o

(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

o

(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

o

(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

o

(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

o

(m) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements;

o

(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

o

(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

o

(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

o

(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

o

(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

o

(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

o

(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors;

 

 



 


--------------------------------------------------------------------------------



- 4 -

 

 

 

o

(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or

o

(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta or British Columbia after this
instrument comes into force;

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber's
eligibility to acquire the Securities under relevant legislation.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_____ day of _____________, ____.


If an Individual:

If a Corporation, Partnership or Other Entity:

__________________________________________
Signature

____________________________________________
Print or Type Name of Entity

__________________________________________
Print or Type Name

__________________________________________
Signature of Authorized Signatory

 

__________________________________________
Type of Entity

 

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

 

REGISTRATION RIGHTS

Certain capitalized terms used in this Exhibit D are defined in the Subscription
Agreement dated ____________________, 2007, between the Company and the
Subscriber.

 

1.

Registration Procedures and Expenses. The Company shall:

(a)           subject to receipt of necessary information from the Subscriber,
use its commercially reasonable efforts to cause a Registration Statement on
Form S-3, or on such other form as is available to the Company (the “Initial
Registration Statement”), to be filed with the SEC, within sixty (60) calendar
days following the Closing Date (the “Required Filing Date”), to enable the
resale of the Securities by the Subscribers from time to time. Notwithstanding
the registration obligations set forth in the first sentence of this Section
1(a), in the event the SEC informs the Company that all of the Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, the Company agrees to
promptly (i) inform each of the holders thereof, (ii) use its best efforts to
file amendments to the Initial Registration Statement as required by the SEC
and/or (iii) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement, and together with the
Initial Registration Statement, the “Registration Statement”), in either case
covering the maximum number of Securities permitted to be registered by the SEC
on Form S-3 or such other form available to register for resale the Securities
as a secondary offering, with the number of shares included on such amendment or
the New Registration Statement cut back proportionally for each Subscriber;
provided, however, that prior to filing such amendment or New Registration
Statement, the Company shall be obligated to use its best efforts to advocate
with the SEC for the registration of all of the Securities in accordance with
SEC policies. In the event the Company amends the Initial Registration Statement
or files a New Registration Statement, as the case may be, under clauses (ii) or
(iii) above, the Company will use its commercially reasonable efforts to file
with the SEC, as promptly as allowed by the SEC, one or more registration
statements on Form S-3 or such other form available to register for resale those
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement;

(b)           subject to receipt of necessary information from the Subscribers,
use its commercially reasonable efforts to cause the Registration Statement to
become effective no later than the date that is one hundred twenty (120)
calendar days after the Closing Date, (or, in the event of a “full review” of
the Registration Statement by the SEC, one hundred eighty (180) calendar days
after the Closing Date) (the “Required Effective Date”). If the Registration
Statement (i) has not been filed by the Required Filing Date or (ii) has not
been declared effective by the SEC on or before the Required Effective Date, the
Company shall, on the first Business Day immediately following the Required
Filing Date or the Required Effective Date, as the case may be, and each 30th
day thereafter, make a payment to the Subscriber as partial compensation for
such delay (the “Late Registration Payments”) equal to two percent (2.0%) of the
purchase price paid for the Units purchased by the Subscriber and not previously
sold by the Subscriber until the Registration Statement is filed or declared
effective by the SEC, as the case may be; provided, however, that in no event
shall the payments made pursuant to this paragraph (b), if any, exceed in the
aggregate fifteen percent (15.0%) of such purchase price. Late Registration
Payments will be prorated on a daily basis during each 30 day period and will be
paid to the Subscriber by wire transfer or check within five Business Days after
the earlier of: (i) the end of each thirty day period following the Required
Effective Date, or (ii) the effective date of the Registration Statement;

(c)           subject to a Suspension (as defined in Section 2(c) of this
Exhibit D) being in effect, use its commercially reasonable efforts to prepare
and file with the SEC such amendments and supplements to the Registration
Statement and the related prospectus (the “Prospectus”) as may be necessary to
keep the Registration Statement current and effective for a period ending on the
earlier of (i) the first anniversary of the Closing Date, (ii) the date on which
the Subscriber may sell Securities pursuant to paragraph (k) of Rule 144 under
the Securities Act or any successor rule (“Rule 144”) or (iii) such time as all
Securities

 



 


--------------------------------------------------------------------------------



 

purchased by such Subscriber in the offering (the “Offering”) pursuant to the
Subscription Agreement have been sold (A) pursuant to a registration statement,
(B) to or through a broker, dealer or underwriter in a public distribution or a
public securities transaction and/or (C) in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act under
Section 4(1) thereof so that all transfer restrictions and restrictive legends
with respect thereto, if any, are removed upon the consummation of such sale,
and to notify each Subscriber promptly upon the Registration Statement and each
post-effective amendment thereto, being declared effective by the SEC;

(d)           furnish to the Subscriber such number of copies of the
Registration Statement and the Prospectus (including supplemental prospectuses)
(collectively, the “Prospectuses”) as the Subscriber may reasonably request, in
order to facilitate the public sale or other disposition of all or any of the
Securities by the Subscriber;

(e)           file documents required of the Company for customary blue sky
clearance in states specified in writing by the Subscriber; provided, however,
that the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented;

(f)            bear all expenses (other than underwriting discounts and
commissions, if any) in connection with the procedures in paragraph (a) through
(e) of this Section 1 and the registration of the Securities pursuant to the
Registration Statement;

(g)           advise the Subscriber, promptly after it shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and

(h)           with a view to making available to the Subscriber the benefits of
Rule 144 and any other rule or regulation of the SEC that may at any time permit
the Subscriber to sell Securities to the public without registration, the
Company covenants and agrees to use its commercially reasonable efforts to: (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, until the earlier of (A) such date as all of the
Subscriber’s Securities may be resold pursuant to Rule 144(k) or any other rule
of similar effect or (B) such date as all of the Subscriber’s Securities shall
have been resold; (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); and (iii)
furnish to the Subscriber upon request, as long as the Subscriber owns any
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the Securities Act and the Exchange Act, (B) a copy of
the Company’s most recent Annual Report on Form 10-KSB or Quarterly Report on
Form 10-QSB, and (C) such other information as may be reasonably requested in
order to avail the Subscriber of any rule or regulation of the SEC that permits
the selling of any such Securities without registration.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 1 that the Subscriber shall furnish to the
Company such information regarding itself, the Securities to be sold by the
Subscriber, and the intended method of disposition of such securities as shall
be required to effect the registration of the Securities.

The Company understands that the Subscriber disclaims being an underwriter, but
acknowledges that a determination by the SEC that the Subscriber is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

 

 



 


--------------------------------------------------------------------------------



 

 

2.

Transfer of Shares After Registration; Suspension.

(a)           The Subscriber agrees that it will not effect any disposition of
the Securities or its right to purchase the Securities that would constitute a
sale within the meaning of the Securities Act other than transactions exempt
from the registration requirements of the Securities Act, as contemplated in the
Registration Statement and as described below, and that it will promptly notify
the Company of any material changes in the information set forth in the
Registration Statement regarding the Subscriber or its plan of distribution.

(b)           Except in the event that paragraph (c) below applies, the Company
shall: (i) if deemed necessary by the Company, prepare and file from time to
time with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Securities being sold thereunder, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) provide the Subscriber copies of any documents filed
pursuant to Section 2(b)(i) of this Exhibit D; and (iii) upon request, inform
each Subscriber who so requests that the Company has complied with its
obligations in Section 2(b)(i) of this Exhibit D (or that, if the Company has
filed a post-effective amendment to the Registration Statement which has not yet
been declared effective, the Company will notify the Subscriber to that effect,
will use its commercially reasonable efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Subscriber pursuant to Section 2(b)(i) of this Exhibit D when the amendment has
become effective).

(c)           Subject to paragraph (d) below, in the event: (i) of any request
by the SEC or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement for amendments or
supplements to the Registration Statement or related Prospectus or for
additional information; (ii) of the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Securities for sale in any jurisdiction or the initiation of any proceeding
for such purpose; or (iv) of any event or circumstance which necessitates the
making of any changes in the Registration Statement or Prospectus, or any
document incorporated or deemed to be incorporated therein by reference, so
that, in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the Prospectus, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; then the Company shall promptly
deliver a certificate in writing to the Subscriber (the “Suspension Notice”) to
the effect of the foregoing and, upon receipt of such Suspension Notice, the
Subscriber will refrain from selling any Securities pursuant to the Registration
Statement (a “Suspension”) until the Subscriber is advised in writing by the
Company that the current Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such Prospectus. In the event of any Suspension, the Company
will use its commercially reasonable efforts to cause the use of the Prospectus
so suspended to be resumed as soon as reasonably practicable after delivery of a
Suspension Notice to the Subscriber. In addition to and without limiting any
other remedies (including, without limitation, at law or at equity) available to
the Subscriber, the Subscriber shall be entitled to specific performance in the
event that the Company fails to comply with the provisions of this Section 2(c).
The Subscriber covenants that from the date hereof it will maintain in
confidence the receipt and content of any Suspension Notice provided in
accordance with this paragraph (c).

 



 


--------------------------------------------------------------------------------



 

 

(d)           Notwithstanding the foregoing paragraphs of this Section 2, the
Company shall use its commercially reasonable efforts to ensure that: (i) a
Suspension shall not exceed sixty (60) days individually, and (ii) no more than
three (3) Suspensions shall occur during any twelve month period.

(e)           If a Suspension is not then in effect, the Subscriber may sell
Securities under the Registration Statement, provided that it complies with any
applicable prospectus delivery requirements. Upon receipt of a request therefor,
the Company will provide an adequate number of current Prospectuses to the
Subscriber and to any other parties requiring such Prospectuses.

(f)            In the event of a sale of Securities by the Subscriber, unless
such requirement is waived by the Company in writing, the Subscriber must also
deliver to the Company’s transfer agent, with a copy to the Company, a
Certificate of Subsequent Sale substantially in the form attached hereto as
Schedule A, so that the Securities may be properly transferred.

(g)           The Company agrees that it shall, immediately prior to the
Registration Statement being declared effective, deliver to its transfer agent
an opinion letter of counsel, opining that at any time the Registration
Statement is effective, the transfer agent shall issue, in connection with the
sale of the Securities, certificates representing such Securities without
restrictive legend, provided the Securities are to be sold pursuant to the
Prospectus contained in the Registration Statement and the transfer agent
receives a Certificate of Subsequent Sale in the form attached hereto as
Schedule A. Upon receipt of such opinion, the Company shall cause the transfer
agent to confirm, for the benefit of the Subscriber, that no further opinion of
counsel is required at the time of transfer in order to issue such Securities
without restrictive legend.

The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Securities from the Subscriber, if: (a)
the sale of such Securities is registered under the Registration Statement
(including registration pursuant to Rule 415 under the Securities Act) and the
Subscriber has delivered a Certificate of Subsequent Sale to the Transfer Agent;
(b) the holder has provided the Company with an opinion of counsel, in form,
substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Securities
may be made without registration under the Securities Act; or (c) such
Securities are sold in compliance with Rule 144 under the Securities Act. In
addition, the Company shall, at the request of the Subscriber, remove the
restrictive legend from any Securities held by the Subscriber following the
expiration of the holding period required by Rule 144(k) under the Securities
Act (or any successor rule).

 

3.

Indemnification. For the purpose of this Section 3:

(a)           the term “Selling Shareholder” shall mean the Subscriber and each
person, if any, who controls the Subscriber within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act;

(b)           the term “Registration Statement” shall include any final
Prospectus, exhibit, supplement or amendment included in or relating to, and any
document incorporated by reference in, the Registration Statement (or deemed to
be a part thereof) referred to in Section 1 of this Exhibit D; and

(c)           the term “untrue statement” shall mean any untrue statement or
alleged untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, not misleading.

 

(d)

(i)            The Company agrees to indemnify and hold harmless each Selling
Shareholder from and against any losses, claims, damages or liabilities to which
such Selling Shareholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in the
Subscription Agreement or the failure of the Company to perform its obligations
hereunder or under the Subscription Agreement, or (iii) any failure by the
Company to fulfill any undertaking included in the Registration Statement, and
the Company will reimburse such Selling Shareholder for any reasonable legal

 



 


--------------------------------------------------------------------------------



 

expense or other actual accountable out of pocket expenses reasonably incurred
in investigating, defending or preparing to defend any such action, proceeding
or claim; provided, however, that the Company shall not be liable in any such
case to the extent that such loss, claim, damage or liability arises out of, or
is based upon, an untrue statement made in such Registration Statement in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Selling Shareholder specifically for use in
preparation of the Registration Statement, or any inaccuracy in representations
made by such Selling Shareholder in the Questionnaire or the failure of such
Selling Shareholder to comply with its covenants and agreements contained in the
Subscription Agreement or Section 2 of this Exhibit D or any statement or
omission in any Prospectus that is corrected in any subsequent Prospectus that
was delivered to the Selling Shareholder prior to the pertinent sale or sales by
the Selling Shareholder.

(ii)           The Subscriber agrees to indemnify and hold harmless the Company
(and each person, if any, who controls the Company within the meaning of Section
15 of the Securities Act, each officer of the Company who signs the Registration
Statement and each director of the Company) from and against any losses, claims,
damages or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon: (i) any failure
to comply with the covenants and agreements contained in the Subscription
Agreement, the Questionnaire or Section 2 of this Exhibit D, or (ii) any untrue
statement of a material fact contained in the Registration Statement if, and
only if, such untrue statement was made in reliance upon and in conformity with
written information furnished by or on behalf of the Subscriber specifically for
use in preparation of the Registration Statement, and the Subscriber will
reimburse the Company (or such officer, director or controlling person), as the
case may be, for any reasonable legal expense or other actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim. The obligation to
indemnify shall be limited to the net amount of the proceeds received by the
Subscriber from the sale of the Securities pursuant to the Registration
Statement.

(iii)          Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 3, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section 3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) for all indemnified parties.
In no event shall any indemnifying person be liable in respect of any amounts
paid in settlement of any action unless the indemnifying person shall have
approved the terms of such settlement; provided that such consent shall not be
unreasonably withheld. No indemnifying person shall, without the prior written

 



 


--------------------------------------------------------------------------------



 

consent of the indemnified person, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.

(iv)          If the indemnification provided for in this Section 3 is
unavailable to or insufficient to hold harmless an indemnified party under
paragraphs 3(d)(i) or 3(d)(ii) above in respect of any losses, claims, damages
or liabilities (or actions or proceedings in respect thereof) referred to
therein, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the Subscriber
on the other in connection with the statements or omissions or other matters
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, in the
case of an untrue statement, whether the untrue statement relates to information
supplied by the Company on the one hand or the Subscriber on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement. The Company and the Subscriber agree
that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation (even if the Subscribers
are treated as one entity for such purpose) or by any other method of allocation
which does not take into account the equitable considerations referred to above
in this subsection (d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this subsection (d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), the Subscriber shall not
be required to contribute any amount in excess of the amount by which the gross
amount received by the Subscriber from the sale of the Securities to which such
loss relates exceeds the amount of any damages which the Subscriber has
otherwise been required to pay by reason of such untrue statement. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Subscriber’ obligations in
this subsection to contribute are several in proportion to their sales of
Securities to which such loss relates and not joint.

The parties to the Subscription Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 3, and are fully informed regarding said provisions.
They further acknowledge that the provisions of this Section 3 fairly allocate
the risks in light of the ability of the parties to investigate the Company and
its business in order to assure that adequate disclosure is made in the
Registration Statement as required by the Securities Act and the Exchange Act.

4.            Termination of Conditions and Obligations. The conditions
precedent imposed the Subscription Agreement and this Exhibit D upon the
transferability of the Securities shall cease and terminate as to any particular
number of the Securities when such Securities shall have been effectively
registered under the Securities Act and sold or otherwise disposed of in
accordance with the intended method of disposition set forth in the Registration
Statement covering such Securities or at such time as an opinion of counsel
satisfactory to the Company shall have been rendered to the effect that such
conditions are not necessary in order to comply with the Securities Act.

5.            Information Available. So long as the Registration Statement is
effective covering the resale of Securities owned by the Subscriber, the Company
will furnish (or, to the extent such information is available electronically
through the Company’s filings with the SEC, the Company will make available) to
the Subscriber:

(a)           as soon as practicable after it is available, one copy of: (i) its
most recent Annual Report to Shareholders (which Annual Report shall contain
financial statements audited in accordance with generally accepted accounting
principles by an independent registered public accounting firm, and (ii) if not
included

 



 


--------------------------------------------------------------------------------



 

in substance in the Annual Report to Shareholders, its most recent Annual Report
on Form 10-K (the foregoing, in each case, excluding exhibits);

(b)           upon the reasonable request of the Subscriber, all exhibits
excluded by the parenthetical to subsection (a)(ii) of this Section 5 as filed
with the SEC and all other information that is made available to shareholders;
and

(c)           upon the reasonable request of the Subscriber, an adequate number
of copies of the Prospectuses to supply to any other party requiring such
Prospectuses; and the Company, upon the reasonable request of the Subscriber,
will meet with the Subscriber or a representative thereof at the Company’s
headquarters during the Company’s normal business hours to discuss all
information relevant for disclosure in the Registration Statement covering the
Securities and will otherwise reasonably cooperate with the Subscriber
conducting an investigation for the purpose of reducing or eliminating the
Subscriber’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters; provided,
that the Company shall not be required to disclose any confidential information
to or meet at its headquarters with the Subscriber until and unless the
Subscriber shall have entered into a confidentiality agreement, in form and
substance reasonably satisfactory to the Company, with the Company with respect
thereto.

6.             Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given: (i) if delivered by
first-class registered or certified mail domestic, upon the Business Day
received, (ii) if delivered by nationally recognized overnight carrier, one (1)
Business Day after timely delivery to such carrier, (iii) if delivered by
International Federal Express (or comparable service), two (2) Business Days
after timely delivery to such carrier, (iv) if delivered by facsimile, upon
electric confirmation of receipt and shall be addressed as follows, or to such
other address or addresses as may have been furnished in writing by a party to
another party pursuant to this paragraph:

 

(a)

if to the Company, to:

Colorado Goldfields Inc.

10920 W. Alameda Avenue, Suite 207

Lakewood, Colorado, USA

80226

Attention: President

Fax No. (303) 569-0156

with a copy to:

Clark Wilson LLP

Barristers and Solicitors

800 – 885 West Georgia Street

Vancouver, British Columbia

Canada V6C 3H1

 

Attention: Virgil Z. Hlus

Fax: (604) 687-6314

 

(b)

if to the Subscriber, at its address on the signature page of the Subscription
Agreement.

7.             Amendments; Waiver. The terms and conditions in this Exhibit D
may not be modified or amended except pursuant to an instrument in writing
signed by the Company and the Subscriber. Any waiver of a

 



 


--------------------------------------------------------------------------------



 

provision contained in this Exhibit D must be in writing and executed by the
party against whom enforcement of such waiver is sought.

8.            Headings. The headings of the various sections in this Exhibit D
have been inserted for convenience of reference only.

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

CERTIFICATE OF SUBSEQUENT SALE

 

[Transfer Agent]

____________________________

____________________________

 

 

RE:

Sale of Shares of Common Stock of Colorado Goldfields Inc. (the “Company”)
pursuant to the Company’s Prospectus dated _______________, ________ (the
“Prospectus”)

Dear Sir/Madam:

The undersigned hereby certifies, in connection with the sale of shares of
common stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

Selling Shareholder (the beneficial
owner):_______________________________________________________

Record Holder (e.g., if held in name of
nominee):__________________________________________________

Restricted Stock Certificate
No.(s):_______________________________________________________________

Number of Shares
Sold:________________________________________________________________________

Date of
Sale:_________________________________________________________________________________

In the event that you receive a stock certificate(s) representing more shares of
common stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.

Dated:_________________________

Very truly yours,

By:________________________________________

Print Name:_________________________________

Title:______________________________________

 

 

 

CW1456354.1

 


--------------------------------------------------------------------------------



 

 

 

 